Exhibit 10.1


AMENDMENT TO THE EMPLOYMENT AGREEMENT

THIS AMENDMENT TO THE EMPLOYMENT AGREEMENT (this "Amendment") is made June 11,
2012 between News America Incorporated, a Delaware corporation (the "Company"),
and Chase Carey (the "Executive"). Capitalized terms used in this Amendment and
not otherwise defined herein shall have the meanings assigned to them in the
Agreement (as defined below).

W I T N E S S E T H

:



WHEREAS

, the Company and the Executive have previously entered into the Amended and
Restated Employment Agreement, effective as of July 1, 2010 (the "Agreement");



WHEREAS

, Section 13 of the Agreement permits the parties to amend or modify the
Agreement by written amendment signed by the parties; and



WHEREAS

, the Company and the Executive desire to further amend the Agreement to amend
the provision related to the payment of excise taxes.



NOW, THEREFORE

, the parties agree to amend the Agreement, effective as of the date hereof, to
delete Section 9 of the Agreement and replace it, as follows:



9. Excise Taxes. In the event it shall be determined that any payment or
distribution or any part thereof of any type to or for the benefit of the
Executive whether pursuant to this Agreement or any other agreement between
Executive and the Company or News Corp, or any person or entity that acquires
ownership or effective control of the Company or News Corp or ownership of a
substantial portion of the assets of the Company or News Corp (within the
meaning of Section 280G of the Internal Revenue Code of 1986, as amended (the
"Code")) whether paid or payable or distributed or distributable pursuant to the
terms of this Agreement or any other plan or agreement (the "Total Payments") is
or will be subject to the excise tax imposed by Section 4999 of the Code (the
"Excise Tax"), then the Total Payments shall be reduced to the maximum amount
that could be paid to the Executive without giving rise to the Excise Tax (the
"Safe Harbor Cap"), if the net after-tax payment to the Executive after reducing
the Executive's Total Payments to the Safe Harbor Cap is greater than the net
after-tax (including the Excise Tax) payment to Executive without such
reduction. The reduction of the amounts payable hereunder, if applicable, shall
be made by reducing first the payment made pursuant to this Agreement and then
to any other plan or agreement that triggers such Excise Tax, unless an
alternative method of reduction is elected by Executive. All mathematical
determinations, and all determinations as to whether any of the Total Payments
are "parachute payments" (within the meaning of Section 280G of the Code), that
are required to be made under this paragraph, including determinations as to
whether the Total Payments to the Executive shall be reduced to the Safe Harbor
Cap and the assumptions to be utilized in arriving at such determinations, shall
be made by the outside accounting firm of the Company (the "Accounting Firm").
If the Accounting Firm determines that no Excise Tax is imposed on the Total
Payments and it subsequently is established pursuant to a final determination of
a court or an Internal Revenue Service proceeding which has been finally and
conclusively resolved, that the Total Payments are in excess of the Safe Harbor
Cap (hereinafter referred to as an "Excess Payment"), such Excess Payment shall
be deemed for all purposes to be an overpayment to the Executive made on the
date the Executive received the Excess Payment and the Executive shall repay the
Excess Payment to the Company on demand; provided, however, if the Executive
shall be required to pay an Excise Tax by reason of receiving such Excess
Payment (regardless of the obligation to repay the Company), the Executive shall
not be required to repay the Excess Payment (and if Executive has already repaid
such amount, the Company shall refund the amount to Executive). This Section 9
shall supersede Section 10.4 of the News Corp 2005 Long-Term Incentive Plan.

In all other respects, the Employment Agreement shall remain in full force and
effect.

This amendment may be executed by either of the parties hereto in counterparts,
each of which shall be deemed to be an original amendment, but all such
counterparts shall together constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the
Employment Agreement, effective as of the day and year first set forth above.

NEWS AMERICA INCORPORATED

By:/s/ Janet Nova
Name: Janet Nova
Title: Senior Vice President and
Deputy General Counsel



/s/ Chase Carey
Chase Carey